ORDER
This matter came before the Court on the Joint Petition for Disbarment by Consent filed by the Attorney Grievance Commission of Maryland and the Respondent, Charles Grant Byrd Jr., pursuant to Maryland Rule 19-736, in which the Respondent admits that he violated Rules 8.4 (b), (c), and (d) of the Maryland Rules of Professional Conduct. The Court having considered the Petition, it is this 5th day of April, 2017.
ORDERED, by the Court of Appeals of Maryland, that Respondent, Charles Grant Byrd, Jr., be, and he is hereby, disbarred from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that, the Clerk of this Court shall remove the name of Charles Grant Byrd, Jr. from the register of attorneys in this Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-742(a)(1), and comply with Maryland Rule 19-761.